DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation- Not Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the holding device in Claim 1, which is further limited as including a deposition preventing plate and a holder and a position setter within the claim.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Interpretation - Invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A supply device in claim 1, interpreted as backing plate 6, or a cathode electrode, sputtering electrode page 7.
A driving device in claim 3, interpreted as a driving pin or a driving motor, as per page 11.
A support member in claim 6, interpreted as the substrate guide 100 on page 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2011/0209989 to Li et al in view of United States Patent No. 6126382 to Scales et al.
In regards to Claim 1, Li teaches film formation apparatus Fig. 1A performing deposition [0005] on a substrate 116 to be processed, the film formation apparatus comprising:  5a supply device (backing plate, not shown [0039], or a cathode electrode 106, sputtering electrode /target 126 (Claim 11), [0011-0013]) that is disposed in an evacuable vacuum chamber 102 [0039] and supplies a deposition material [0013]; and a holding device 110 that holds the substrate to be processed during deposition, wherein the holding device comprises: a deposition preventing plate (clamp 122 that covers a portion of the substrate as shown in Fig. 1A) that covers a region to which the deposition material is 10adhered in the holding device (as it covers the outer periphery of the substrate which would be otherwise exposed to the deposition material for adherence); a holder 110 that holds the substrate to be processed [0003-0044].
Li does not expressly teach a position setter that sets a position of the substrate to be processed when the deposition preventing plate and the holder sandwich and hold the substrate to be processed, and wherein 15the position setter has a roller that comes into contact with a peripheral edge end surface portion of the substrate to be processed.  
Scales teaches a chuck 200 Fig. 4-6 or holder for a substrate 20 in a CVD chamber which has a clamp 30 (see how it covers the substrate in Fig. 5B and prevents deposition, i.e., a deposition preventing plate, Col. 1 line 60-Col. 2 line 6), the clamp having a position setter 40, 50, 60, 65 that sets a position of the substrate to be processed when the deposition preventing plate 30 and the holder sandwich and hold the substrate to be processed (as it performs wafer/substrate centering, Col. 6 lines 10-14; Col. 5 line 65-Col. 7 line 15), and is comprised of a roller/wheel 40 that comes into contact with a periphery of the water, the roller being provided on the holder but also contacting 30 such that it is also provided on the deposition preventing plate, the holding device includes a support member (lip that touches the substrate from 30 Fig. 5A, 5B of Scales) that comes into contact with a peripheral edge end 23surface portion of the substrate to be processed (as shown in Fig. 5A, 5B; Col. 5 line 65-Col. 12 line 3).
Scales teaches that this structure of the position setter allows for substrate/wafer centering such that the angle of contact between the substrate and the wheels/rollers changes rapidly from horizontal to vertical as the substrate is aligned and the substrate needs to travel only a small vertical distance in the alignment process thus not needing too much space (Col. 3 lines 49-55).
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Li, by adding the position setter to the deposition preventing plate as per the teachings of Scales. One would be motivated to do so for the predictable result of creating a position setter that does not require too much space as the wheels/rollers changes rapidly from horizontal to vertical as the substrate is aligned and the substrate needs to travel only a small vertical distance. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 
In regards to Claim 2, Li in view of Scales teaches the position setter 40, 50, 60, 65  is provided in the holding device (as it is inside of 200) at positions that come into contact with respective edge portions 20of the substrate to be processed which are at positions opposite to each other (as shown in Fig. 4 of Scales and as per the rejection of Claim 1 above).  
In regards to Claims 4 and 5, Li in view of Scales teaches the roller 40 is provided on the deposition preventing plate as it contacts 30 and is also mounted on 200/holder such that the roller is provided on the deposition preventing plate and the holder as shown in Fig. 5A, 5B.30 
In regards to Claim 6, Li in view of Scales teaches the holding device includes a support member (lip that touches the substrate from 30 Fig. 5A, 5B of Scales) that comes into contact with a peripheral edge end 23surface portion of the substrate to be processed (as shown in Fig. 5A, 5B, and as per the rejection of Claim 1 above).
In regards to Claim 7, Li in view of Scales teaches the support member is provided on the deposition preventing plate, as shown in Fig. 5A, 5B, and as per the rejection of Claim 6 above).
In regards to Claim 8, Scales teaches the support member includes a substrate support (bottom surface of 35) that comes into contact with at least a peripheral edge end surface portion of the substrate to be processed (as the bottom surface contacts a top peripheral edge end surface corner portion of the substrate in Fig. 5B), and the substrate support is movable in a normal direction of the peripheral edge end 10surface portion in a direction along a surface of the substrate to be processed (as it moves perpendicular to the top surface of the top corner peripheral edge portion of the substrate) and applies a force to a center of the substrate to be processed (as it clamps down on the substrate), such that the combined teachings of Lin in view of Scales fulfills the claimed limitations.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2011/0209989 to Li et al in view of United States Patent No. 6126382 to Scales et al, as per the claim of 1 above, and in further view of United States Patent No. 6555164 to Yudovsky.
The teachings of Li in view of Scales are relied upon as set forth in the above 103 rejection.
In regards to Claim 3, Li in view of Scales teaches that the deposition preventing plate is raised and lowered such that the deposition preventing plate and the holder sandwich and hold the substrate to 25be processed, as per the teachings of Fig. 5A, 5B in Scales, but does not expressly teach a driving device that causes the deposition preventing plate and the holder to separate from and come close to each other when the deposition preventing plate and the holder sandwich and hold the substrate to 25be processed is provided outside the chamber.  
Yudovsky teaches an upper shielding surface/clamping ring/shadow ring/ deposition preventing plate 108 that is raised and lowered with lifting pins 122, or driving pins, that are driven by a stepper motor such as 40, i.e., a driving device, which is provided outside the chamber 2 Fig. 1, (see teachings of Fig. 1-7 and Col. 1 line 47-Col. 8 line 15), that causes the deposition preventing plate and the holder to separate from and come close to each other when the deposition preventing plate and the holder sandwich and hold the substrate to 25be processed is provided outside the chamber.
 It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II. It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Li in view of Scales and its generic driving device, for the driving device in the form of a driving pin and motor, the motor being provided outside of the chamber, as per the driving device teachings of Yudovsky, as an art analogous substitution. See also MPEP 2143 Motivation B. 
The resulting apparatus fulfills the limitations of the claim. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent No. 6277198 to Yao which teaches an outer peripheral edge contact in Fig. 4.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716